DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 recite the limitation "appliance" in line 2 for both claims.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, it is assumed appliance is meant to mean “cabinet”.
Claim 9 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, it is assumed appliance is meant to read “a user”.
Claims 6-7 are rejected due to their dependency on rejected claim 5
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supernat FR 2845109 A1 (hereinafter Supernat) in view of  Marra et al. US 2743953 A (hereinafter Marra).
In regards to claim 1, Supernat teaches a unit, comprising: a cabinet (See fig 5) forming an opening (See fig 5) for access to an interior space (See fig 5); a door (2) supported by the cabinet and configured for allowing selective access by movement of the door between an open position and a closed position (See fig 1 and fig 5); a locking mechanism (See fig 1) for securing the door in the closed position, the locking mechanism comprising a deadbolt (7) movable along a lock axis (axis through the center of 7) between a retracted position (See fig 4b) and an extended position (See fig 4a), the deadbolt preventing opening of the door when in the extended position (See fig 1); a latch plate (14) positioned near the deadbolt when the door is in a closed position (See figs 4a-4c), the latch plate defining an aperture (4’) for receipt of the deadbolt when in the extended position, the latch plate movable along a direction parallel to the lock axis between i) an engaged position (See fig 4a) where the deadbolt can move along the lock axis in and out of the aperture (See figs 4a-4c) and ii) a disengaged position (See fig 4c) where the deadbolt cannot be positioned into the aperture; and a pin (3) positioned near the latch plate, the pin configured for movement between an i) activated state where the latch plate is prevented from moving to the engaged position (when the manual actuator is activated and held) and ii) a deactivated state where the latch plate is not prevented from being in the engaged position (See fig 1). 
However, Supernat does not teach the unit is a refrigerated unit.
Marra teaches a refrigerator unit.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Supernat’s door lock on a refrigerator in order to protect perishable foods.
In regards to claim 8, Supernat in view of Marra teaches the refrigerated unit of claim 1, further comprising: a motor for moving the deadbolt between the retracted position and the extended position, wherein the motor and deadbolt are supported by the cabinet (Supernat see fig 4a-4c and fig 6).  
In regards to claim 11, Supernat teaches a unit, comprising: a cabinet (See fig 5) forming an opening for access to an interior space (See fig 5); a door (2) pivotably supported and configured for selectively covering and uncovering the opening so that the interior space may be accessed (See fig 1 and fig 5); a locking mechanism (See fig 1) comprising a deadbolt (7) movable between a retracted position (See fig 4B) and an extended position (See fig 4a), the deadbolt preventing opening of the door when in the extended position (See fig 1); a latch plate (14) positioned near the deadbolt when the door is in a closed position (See fig 4A), the latch plate defining an aperture (4’) for receipt of the deadbolt when in the extended position (See fig 4a), the latch plate movable between i) an engaged position (See fig 4B) where the deadbolt can move along the lock axis in and out of the aperture and ii) a disengaged position (See fig 4C) where the deadbolt cannot be positioned into the aperture; and a pin positioned near the latch plate, the pin configured for movement between an i) activated state where the latch plate is prevented from moving to the engaged position (when the manual actuator is activated and held) and ii) a deactivated state where the latch plate is not prevented from moving into the engaged position (See fig 1).  
However, Supernat does not teach the unit is a refrigerated unit.
Marra teaches a refrigerator unit.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Supernat’s door lock on a refrigerator in order to protect perishable foods.

Claim(s) 1, 2, 4, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supernat in view of Marra and Kibble US 6199922 B1 (hereinafter Kibble).
*** note this is a separate interpretation of claims 1 and 11 for the purposes of rejecting the dependent claims
In regards to claim 1, Supernat teaches a unit, comprising: a cabinet (See fig 5) forming an opening (See fig 5) for access to an interior space (See fig 5); a door (2) supported by the cabinet and configured for allowing selective access by movement of the door between an open position and a closed position (See fig 1 and fig 5); a locking mechanism (See fig 1) for securing the door in the closed position, the locking mechanism comprising a deadbolt (7) movable along a lock axis (axis through the center of 7) between a retracted position (See fig 4b) and an extended position (See fig 4a), the deadbolt preventing opening of the door when in the extended position (See fig 1); a latch plate (14) positioned near the deadbolt when the door is in a closed position (See figs 4a-4c), the latch plate defining an aperture (4’) for receipt of the deadbolt when in the extended position, the latch plate movable along a direction parallel to the lock axis between i) an engaged position (See fig 4a) where the deadbolt can move along the lock axis in and out of the aperture (See figs 4a-4c) and ii) a disengaged position (See fig 4c) where the deadbolt cannot be positioned into the aperture.
However, Supernat does not teach the unit is a refrigerated unit.
Marra teaches a refrigerator unit.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Supernat’s door lock on a refrigerator in order to protect perishable foods.
Supernat in view of Marra does not teach and a pin positioned near the latch plate, the pin configured for movement between an i) activated state where the latch plate is prevented from moving to the engaged position and ii) a deactivated state where the latch plate is not prevented from being in the engaged position as further described in the below dependent claims (emphasis added)
Kibble teaches a sliding member (416) similar to Supernat’s sliding member (13). Wherein Kibble further teaches the latch has a pin (452) that keeps the latch open (See fig 8).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have blocked the latch plate of Supernat in view of Marra in order for convenience (not having to unlock/unlatch after it’s been initially open).
In regards to claim 2, Supernat in view of Marra and Kibble teaches the refrigerated unit of claim 1, further comprising a pin biasing element (Kibble 458) connected with the pin and configured to urge the pin into the activated state (Kibble see fig 8).  
In regards to claim 4, Supernat in view of Marra and Kibble teaches the refrigerated unit of claim 1, further comprising an internal door release (Kibble 470) positioned on an inside surface of the door and located in the interior space of the cabinet when the door is in the closed position (Supernat see fig 1, since the slider is on the inside), the internal door release connected with the latch plate, wherein activation of the internal door release moves the latch plate to the disengaged position and allows the pin to move into the activated position (Kibble see fig 8).  
In regards to claim 9, Supernat in view of Marra and Kibble teaches the refrigerated unit of claim 1, wherein the pin includes a handle (Kibble 470) to that the user can move pin into deactivated position (Kibble See fig 8).  
In regards to claim 11, Supernat teaches a unit, comprising: a cabinet (See fig 5) forming an opening for access to an interior space (See fig 5); a door (2) pivotably supported and configured for selectively covering and uncovering the opening so that the interior space may be accessed (See fig 1 and fig 5); a locking mechanism (See fig 1) comprising a deadbolt (7) movable between a retracted position (See fig 4B) and an extended position (See fig 4a), the deadbolt preventing opening of the door when in the extended position (See fig 1); a latch plate (14) positioned near the deadbolt when the door is in a closed position (See fig 4A), the latch plate defining an aperture (4’) for receipt of the deadbolt when in the extended position (See fig 4a), the latch plate movable between i) an engaged position (See fig 4B) where the deadbolt can move along the lock axis in and out of the aperture and ii) a disengaged position (See fig 4C) where the deadbolt cannot be positioned into the aperture; and a pin positioned near the latch plate, the pin configured for movement between an i) activated state where the latch plate is prevented from moving to the engaged position (when the manual actuator is activated and held) and ii) a deactivated state where the latch plate is not prevented from moving into the engaged position (See fig 1). 
However, Supernat does not teach the unit is a refrigerated unit.
Marra teaches a refrigerator unit.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Supernat’s door lock on a refrigerator in order to protect perishable foods.
Supernat in view of Marra does not teach and a pin positioned near the latch plate, the pin configured for movement between an i) activated state where the latch plate is prevented from moving to the engaged position and ii) a deactivated state where the latch plate is not prevented from being in the engaged position as further described in the below dependent claims (emphasis added)
Kibble teaches a sliding member (416) similar to Supernat’s sliding member (13). Wherein Kibble further teaches the latch has a pin (452) that keeps the latch open (See fig 8).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have blocked the latch plate of Supernat in view of Marra in order for convenience (not having to unlock/unlatch after it’s been initially open).
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supernat in view of Marra and Kibble as applied to claims 1, 2, 4, 9 and 11 above, and further in view of  Lin US 20080106104 A1 (hereinafter Lin).
In regards to claim 3, Supernat in view of Marra and Kibble teaches the refrigerated unit of claim 1, 
Supernat in view of Marra and Kibble do not teach further comprising at least one latch biasing element connected with the appliance and configured to urge the latch plate into the engaged position.
Lin teaches a sliding plate (5) with a biasing element configured to urge the latch plate into the engaged position (See figs 6a-6b).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have biased Supernat’s sliding plate into its activated position in order to prevent accidental disengagement.
In regards to claim 12, Supernat in view of Marra and Kibble teaches the refrigerated unit of claim 11.
Supernat in view of Marra and Kibble does not teach further comprising at least one spring configured to urge the latch plate into the engaged position.
Lin teaches a sliding plate (5) with at least one spring (59) configured to urge the latch plate into the engaged position (See figs 6a-6b).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have biased Supernat’s sliding plate into its activated position in order to prevent accidental disengagement.
Claim(s) 5-7 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supernat in view of Marra and Kibble as applied to claims 1, 2, 4, 9 and 11 above, and further in view of Yu US 20120106065 A1 (hereinafter Yu).
In regards to claim 5, Supernat in view of Marra and Kibble teaches the refrigerated unit of claim 1, further comprising a pin support bracket (Kibble 454) carried on the door near the pin; 
However, Supernat in view of Marra and Kibble do not teach at least one latch biasing element connected with the appliance and configured to urge the latch plate into the engaged position; and at least one guide rod extending from the pin support bracket towards the pin and through a guide hole in the latch plate such that latch plate rides along the at least one guide rod when moving between the engaged position and the disengaged position.  
Yu teaches a sliding latch plate (plate supporting 64) with at least one latch biasing element (78) connected with the appliance (See fig 4) and configured to urge the latch plate into the engaged position (See figs 6-7) and at least one guide rod (62) and through a guide hole (holes seen in fig 9 for 62,see figs 6-7 for further clarification) in the latch plate such that latch plate rides along the at least one guide rod when moving between the engaged position and the disengaged position (See figs 6-7).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have biased Supernat’s sliding plate into its activated position in order to prevent accidental disengagement and to have provided guide rods in order to reduce unfavorable operation.
Supernat in view of Marra, Kibble, and Yu teaches the guide rod extending from the pin support bracket towards the pin (as the direction of the rods would follow the sliding latch, where the pin would be.
In regards to claim 6, Supernat in view of Marra, Kibble, and Yu teaches the refrigerated unit of claim 5, wherein the at least one latch biasing element comprises a spring (Yu 78) supported on the at least one guide rod (Yu see fig 8).  
In regards to claim 7, Supernat in view of Marra, Kibble, and Yu teaches the refrigerated unit of claim 5, wherein the at least one guide rod comprises a pair of guide rods (Yu See figs 8) extending from the pin support bracket towards the pin and through a pair of guide holes (Yu see fig 9) in the latch plate such that latch plate rides along the pair of guide rods when moving between the engaged position and the disengaged position (See figs 6-7); and wherein the at least one latch biasing element comprises a pair of springs supported on the pair of guide rods (Yu 78).  
In regards to claim 13, Supernat in view of Marra and Kibble teaches the refrigerated unit of claim 11, 
However, Supernat in view of Marra and Kibble do not teach further comprising a pair of guide rods supporting the latch plate and along which that latch plate is movable; and a pair of springs supported on the guide rods and configured to urge the latch plate into the engaged position.
Yu teaches a latch plate (601 and the platform supporting 601) a pair of guide rods (62) supporting the latch plate and along which that latch plate is movable; and a pair of springs (78) supported on the guide rods and configured to urge the latch plate into the engaged position (See figs 6-7).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have biased Supernat’s sliding plate into its activated position in order to prevent accidental disengagement and to have provided guide rods in order to reduce unfavorable operation.
In regards to claim 14, Supernat in view of Marra, Kibble, and Yu teaches the refrigerated unit of claim 13, further comprising a pin support bracket (Yu plate that supports 601) that positions the pin near the latch plate (Yu see fig 7).  
In regards to claim 15, Supernat in view of Marra, Kibble, and Yu teaches the refrigerated unit of claim 14, wherein the pin support bracket defines holes for the receipt of the pair of guide rods (see fig 9).  
In regards to claim 16, Supernat in view of Marra, Kibble, and Yu teaches the refrigerated unit of claim 15, wherein the pin support bracket defines a slot (Kibble 454) for receipt of the latch plate and within which the latch plate can slide between the engaged position and the disengaged position (Kibble see fig 8).  
In regards to claim 17, Supernat in view of Marra, Kibble, and Yu teaches the refrigerated unit of claim 16, wherein the latch plate is mounted upon the door (Supernat fig 1).  
In regards to claim 18, Supernat in view of Marra, Kibble, and Yu teaches the refrigerated unit of claim 17, further a deadbolt mounting bracket (Supernat 9) attached to the cabinet and upon which the deadbolt is secured (Supernat see fig 1).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supernat in view of Marra as applied to claims 1, 2, 4, 9 and 11 above, and further in view of Yulkowski et al. US 6259352 B1 (hereinafter Yulkowski).
In regards to claim 10, Supernat in view of Marra teaches the refrigerated unit of claim 1, further comprising: a motor for moving the deadbolt between the retracted position and the extended position, wherein the motor and deadbolt are supported by the cabinet (Supernat See fig 4a-4c and fig 6); 
However, Supernat in view of Marra does not teach and a security control pad connected with the motor and configured to activate the motor once a user enters an authorized code.  
Yulkowski teaches a security control pad (68) connected with a motor (173) and configured to activate the motor once a user enters an authorized code (See fig 5 and col 4 line 65 – col 5 line 11).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided Supernat in view of Marra with a keypad so that security can be ensured without the need to carry an authentication means.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Yoon KR 101755219 B1 - teaches a similar device.
Minnich WO 2016168538 A1 – teaches a potentially similar device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675